46 F.3d 1123
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Houshang GHIRVANIAN-FARD, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT of the ARMY, Fort Meade;  MichaelP. W. Stone, Secretary of the Army, Defendants-Appellees.
No. 93-2280.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 20, 1994.Decided:  Jan. 25, 1995.

Houshang Ghirvanian-Fard, Appellant Pro Se.  Kaye A. Allison, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, MD, for Appellees.
Before MURNAGHAN, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Houshang Ghirvanian-Fard appeals from the district court's order granting summary judgment to the Defendant in his action alleging employment discrimination in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. Sec. 2000e (West 1981 & Supp.1994).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ghirvanian-Fard v. Shannon, No. CA-92-1476-B (D. Md. Aug. 19, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.